Exhibit 10.24

 

EXECUTION VERSION

 

EIGHTH AMENDMENT TO

NOTE PURCHASE AGREEMENT

 

THIS EIGHT AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of May 3, 2002 (this
“Eighth Amendment”), is entered into by and among WLFC FUNDING CORPORATION, as
issuer (the “Issuer”), WILLIS LEASE FINANCE CORPORATION, as servicer (the
“Servicer”), VARIABLE FUNDING CAPITAL CORPORATION, as a purchaser (“VFCC”), the
Investors, FIRST UNION SECURITIES, INC., as deal agent (the “Deal Agent”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, as liquidity agent (formerly known as First
Union National Bank) (“WB”).  Capitalized terms used and not otherwise defined
herein are used as defined in the Agreement (as defined below).

 

WHEREAS, the parties hereto entered into that certain Note Purchase Agreement,
dated as February 11, 1999, as amended by a First Amendment, dated as of May 12,
1999, a Second Amendment, dated as of February 9, 2000, a Third Amendment, dated
as of February 7, 2001, a Fourth Amendment, dated as of May 31, 2001, a Fifth
Amendment, dated as of February 5, 2002, a Sixth Amendment, dated as of March 5,
2002 and a Seventh Amendment, dated as of April 5, 2002 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Amendments.

 

(a)           The definition of “Commitment Termination Date” in Section 1.1 of
the Agreement is hereby modified, amended and restated to read in its entirety
as follows:

 

“Commitment Termination Date: February 5, 2003 or such later date to which the
Commitment Termination Date may be extended (if extended) in the sole discretion
of the Purchases in accordance with the terms of Section 2.3(b).”

 

(b)           The following definition is hereby added in its entirety to
Section 1.1 of the Agreement:

 

--------------------------------------------------------------------------------

 

 


 

“Eighth Amendment Date: The date on which the Eighth Amendment to the Agreement
shall become effective.”

 

(c)           Section 2.4(c) of the Note Purchase Agreement is deleted.

 

SECTION 2. Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Agreement shall remain in full force and
effect.  All references to the Agreement shall be deemed to mean the Agreement
as modified hereby.  This Eighth Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof.  The parties hereto
agree to be bound by the terms and conditions of the Agreement, as amended by
this Eighth Amendment, as though such terms and conditions were set forth
herein.

 

SECTION 3. Miscellaneous.

 

(a)           This Eighth Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b)           The descriptive headings of the various sections of this Eighth
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c)           This Eighth Amendment may not be amended or otherwise modified
except as provided in the Agreement.

 

(d)           THIS EIGHTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS.

 

[Remainder of Page Intentionally left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Eighth Amendment to the
Agreement to be executed by their respective officers thereunto duly authorized
as, of the date first above written.

 

THE ISSUER:

 

WLFC FUNDING CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald A. Nunemaker

 

 

 

Title:

DONALD A. NUNEMAKER
EXECUTIVE VICE PRESIDENT
CHIEF OPERATING OFFICER

 

 

 

 

 

 

 

 

 

THE SERVICER:

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald A. Nunemaker

 

 

 

Title:

DONALD A. NUNEMAKER
EXECUTIVE VICE PRESIDENT
CHIEF OPERATING OFFICER

 

 

 

 

 

 

 

 

 

THE INVESTOR:

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Bill A. Shirley

 

 

 

Title:

 

BILL A.SHIRLEY
SENIOR VICE PRESIDENT

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

One First Union Center, TW-9

 

 

Charlotte, North Carolina 28288

 

 

Attention: Credit Administration

 

 

Facsimile No.: (704) 374-6355

 

 

Confirmation No.: (704) 374-4001

 

S-1

--------------------------------------------------------------------------------


 

VFCC:

 

VARIABLE FUNDING CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

First Union Securities, Inc.,

 

 

 

as attorney-in-fact

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas R. Wilson

 

 

 

Title:

DOUGLAS R. WILSON, SR.
VICE PRESIDENT

 

 

 

 

 

 

 

Variable Funding Capital Corporation

 

 

c/o First Union Securities, Inc.

 

 

One First Union Center, TW-9

 

 

Attention: Conduit Administration

 

 

Facsimile No.: (704) 383-6036

 

 

Confirmation No.: (704) 383-9343

 

 

 

 

with a copy to:

 

 

 

 

 

 

Lord Securities Corp.

 

 

2 Wall Street, 19th Floor

 

 

New York, New York

 

 

Attention: Vice President

 

 

Facsimile No.: (212) 346-9012

 

 

Confirmation No.: (212) 346-9008

 

 

 

 

 

 

THE DEAL AGENT:

 

FIRST UNION SECURITIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Miller

 

 

 

Title:

DANIEL MILLER.
DIRECTOR

 

 

 

 

 

 

First Union Securities, Inc.

 

 

One First Union Center, TW-9

 

 

Charlotte, North Carolina 28288

 

 

Attention: Conduit Administration

 

 

Facsimile No.: (704) 383-6036

 

 

Telephone No.: (704) 383-9343

 

S-2

--------------------------------------------------------------------------------


 

THE LIQUIDITY AGENT:

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Bill A. Shirley

 

 

 

Title:

BILL A. SHIRLEY
SENIOR VICE PRESIDENT

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

One First Union Center, TW-9

 

 

Charlotte, North Carolina 28288

 

 

Attention; Credit Administration

 

 

Facsimile No.: (704) 374-6355

 

 

Telephone No.: (704) 374-4001

 

S-3

--------------------------------------------------------------------------------